Order entered December 2, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00755-CR

                     ANDREW ANDERSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-52721-R
                                   ORDER
      Before the Court is appellant’s November 29, 2022 motion to extend the

time to file his pro se response to counsel’s Anders brief. We GRANT the motion

and ORDER appellant’s pro se response filed by February 28, 2023.

      We DIRECT the Clerk to send copies of this order to counsel for all parties

and to Andrew Anderson, TDCJ #02289724, Terrell Unit, 1300 FM 655,

Rosharon, Texas 77583.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE